                                                                                            FIB
                                                                                         U.S. DISTRICT COURT
                                                                                       MIDDLE DISTRICT OF TENN,
                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION                                        FEB 2 6 2020

UNITED STATES OF AMERICA                     )
                                                     NO.
                                                                                           DEPUTY CLERK u~®
       V.                                   )
                                            )               18 U.S.C. § 1470
                                                            18 U.S.C. § 2422(b)
                                                            18 U.S.C. § 2251(a), (e)
WAYNE SMITHSON                               )              18 U.S.C. § 2253



                                INDICTMENT
                                       COUNT ONE
                              (Attempted Enticement of a Minor)

       THE GRAND JURY CHARGES:

       From on or about April 9, 2019, through on or about April 17, 2019, in the Middle District

of Tennessee, WAYNE SMITHSON did use any facility and means of interstate commerce to

knowingly attempt to persuade, induce, and entice any individual who had not attained the age of

18 years to engage in any sexual activity for which any person could be charged with an offense.

       In violation of Title 18, United States Code, Section 2422(b).


                                       COUNT TWO
                         (Attempted Production of Child Pornography)

       THE GRAND JURY FURTHER CHARGES:

       From on or about April 9, 2019, through on or about April 17, 2019, in the Middle District

of Tennessee, WAYNE SMITHSON did attempt to employ, use, persuade, induce, entice, and

coerce a minor to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, which visual depiction was intended to be transported in interstate

commerce.

       In violation of Title 18, United States Code, Sections 2251(a) and 2251(e).


      Case 3:20-cr-00069 Document 3 Filed 02/26/20 Page 1 of 5 PageID #: 3
                                      COUNT THREE
                              (Attempted Enticement of a Minor)

       THE GRAND JURY FURTHER CHARGES:

       From on or about June 4, 2019, through on or about June 12, 2019, in the Middle District

of Tennessee, WAYNE SMITHSON did use any facility and means of interstate commerce to

knowingly attempt to persuade, induce, and entice any individual who had not attained the age of

18 years to engage in any sexual activity for which any person could be charged with an offense.

       In violation of Title 18, United States Code, Section 2422(b).



                                       COUNT FOUR
                         (Attempted Production of Child Pornography)

       THE GRAND JURY FURTHER CHARGES:

       From on or about June 4, 2019, through on or about June 12, 2019, in the Middle District

of Tennessee, WAYNE SMITHSON did attempt to employ, use, persuade, induce, entice, and

coerce a minor to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, which visual depiction was intended to be transported in interstate

commerce.

       In violation of Title 18, United States Code, Sections 2251(a) and 2251(e).



                                       COUNT FIVE
                              (Attempted Enticement of a Minor)

       THE GRAND JURY FURTHER CHARGES:

       From on or about January 15, 2020, through on or about January 19, 2020, in the Middle

District of Tennessee, WAYNE SMITHSON did use any facility and means of interstate

commerce to knowingly attempt to persuade, induce, and entice any individual who had not


                                               2
      Case 3:20-cr-00069 Document 3 Filed 02/26/20 Page 2 of 5 PageID #: 4
attained the age of 18 years to engage in any sexual activity for which any person could be charged

with an offense.

         In violation of Title 18, United States Code, Section 2422(b).



                                          COUNT SIX
                           (Attempted Production of Child Pornography)

         THE GRAND JURY FURTHER CHARGES:

         From on or about January 15, 2020, through on or about January 19, 2020, in the Middle

District of Tennessee, WAYNE SMITHSON did attempt to employ, use, persuade, induce, entice,

and coerce a minor to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, which visual depiction was intended to be transported in interstate

commerce.

         In violation of Title 18, United States Code, Sections 2251(a) and 2251(e).



                                        COUNT SEVEN
                       (Attempted Transfer of Obscene Material to a Minor)

         THE GRAND JURY FURTHER CHARGES:

         On or about June 5, 2019, in the Middle District of Tennessee, WAYNE SMITHSON

used a facility of interstate commerce, to-wit: a cell phone connected to the internet, to knowingly

transfer obscene matter to another individual, whom he believed had not attained the age of 16

years.

         In violation of Title 18, United States Code, Section 1470.




                                                  3
         Case 3:20-cr-00069 Document 3 Filed 02/26/20 Page 3 of 5 PageID #: 5
                                   FORFEITURE ALLEGATI

         THE GRAND JURY FURTHER CHARGES:

         1.     The allegations contained this Indictment are re-alleged and incorporated by

reference as if fully set forth in support of this forfeiture.

         2.     Upon conviction of the offense alleged in COUNTS ONE, THREE, and FIVE of

this Indictment, WAYNE SMITHSON shall forfeit to the United States, pursuant to 18 U.S.C. §

2428:

                a.       such person's interest in any property, real or personal, that was used
                         or intended to be used to commit or to facilitate the commission of
                         such violation; and

                b.       any property, real or personal, constituting or derived from any
                         proceeds that such person obtained, directly or indirectly, as a result
                         of such violation;

including, but not limited to, the electronic devices and data seized from the person of WAYNE

SMITHSON on or about April 23, 2019, and more fully described below.

        3.      Upon conviction of the offense alleged in COUNTS TWO, FOUR, and SIX of this

Indictment, WAYNE SMITHSON shall forfeit to the United States, pursuant to 18 U.S.C. §

2253(a)(2) and (a)(3):

                a.       any property, real or personal, constituting or traceable to gross
                         profits or other proceeds obtained from such offense(s); and

                b.       any property, real or personal, used or intended to be used to commit
                         or to promote the commission of such offense(s) or any property
                         traceable to such property;

including, but not limited to, electronic devices and data seized from the person of WAYNE

SMITHSON on or about April 23, 2019, including, but not limited to the following items:

                a.       A black iPhone 7 Plus cellular telephone with the assigned number of 615-
                         932-0223;

                b.       Meet24 account associated with profile name "wayne"; and
                                                    I!
        Case 3:20-cr-00069 Document 3 Filed 02/26/20 Page 4 of 5 PageID #: 6
             C.     Snapchat account associated with the username "waynesmithson33."
       4.    Upon conviction of the offense alleged in COUNT SEVEN of this Indictment,
WAYNE SMITHSON shall forfeit to the United States, pursuant to 18 U.S.C. § 1467:

              a.    any obscene material produced, transported, mailed, shipped or received in
                    violation of 18 U.S.C. § 1470;

              b.    any property, real or personal, constituting or traceable to gross profits or
                    other proceeds obtained from such offense; and

             C.     any property, real or personal, used or intended to be used to commit or to
                    promote the commission of such offense or any property traceable to such
                    property.



                                                   A TRUE BILL




DONALD Q. COCHRAN
UNITED STATES ATTORNEY
      m
 is

STEPHANIE N. TOUSSAINT
ASSISTANT UNITED STATES ATTORNEY




                                              5
      Case 3:20-cr-00069 Document 3 Filed 02/26/20 Page 5 of 5 PageID #: 7
